Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-383 are cancelled.  Claims 384-403 are new, pending and under construction.  

Priority
	The instant application is a continuation of US 16/465803 filed on 5/31/2019, which is a national stage entry of PCT/US2017/066527 filed on 12/14/2017, which claims priority from US provisional applications 62/583,929 filed on 11/9/2017, 62/545,129 filed on 08/14/2017, 62/478,744 filed on 03/30/2017 and 62/434,369 filed on 12/14/2016.  

Information Disclosure Statement
	The information disclosure statements filed on 04/09/2021 and 06/26/2022 have been considered by the examiner.  

Claim Objections
	Claim 400 is objected to for the recitation of “composition from of the ingestible device”, which needs to be “composition from the ingestible device”.  Appropriate correction is required. 
	Claim 401 is objected to for the recitation of “within the ingestible when..”, which needs to be “within the ingestible device when..”.  Appropriate correction is required.  


Claim Rejections - 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 384-403 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using an orally administered device that involves a reservoir and a device that provides gas pressure to release the pharmaceutical composition from the reservoir at a desired location in the GI tract (colon) with providing higher concentrations of drug in the GI tissue as compared to the blood, serum or plasma, does not reasonably provide enablement for all forms of an oral composition with the ability to perform these functions in all parts of the GI tract.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  The claims currently allow for any type of composition that is able to provide the releasing at a desired location and GI tissue concentration mentioned.
Hua (Frontiers in Pharmacology, 2020, volume 11, pages 1-22) teaches advances in oral drug delivery for regional targeting in the GI tract (title and abstract).  Hua teaches the physiological, pathophysiological, and pharmaceutical considerations influencing drug delivery by the oral route as well as conventional and new approaches (abstract).  Hua provides that the complexity of design and development of new formulations (page 15).  Hua teaches that a majority of strategies are still in infancy (conclusions).  Hua teaches that effective translation will depend on rational dosage form design to enable improvements in GI delivery (Conclusions).  Hua provides that few of the dosage form strategies for regional targeting have been translated clinically (for treatment) (page 14, Considerations for translational development).  Thus, Hua recognizes the difficulty of developing targeted, local delivery systems for providing drug to a desired tissue that will function as designed for.  Hua recognizes that many need more development and improvement.  
	Applicant provides for a more specific dosage delivery system (see figures 1 and 2 of instant specification).  Applicant provides for targeting of the colon by allowing release in the distal portion of the ileum, the cecum, or the ascending colon (see examples of the specification).  No other dosage forms/delivery devices are presented with such demonstrations of function.  
	Thus, since the art (Hua) recognizes the difficulty in providing such formulations to function as dictated by the claim and the specification has a limited teaching of a delivery device with its targeted sites for release and delivery, there would be undue experimentation to make and test all possible formulations of drug the claims could encompass or to show that other GI tissues could be targeted like the stomach or proximal portions of small intestine.  One of skill in the art would be a gastrointestinal doctor or researcher.  
	The applicant would be enabled for a formulation that combines the limitations of claims 389, 392 and 400 as this constitutes a device in scope of the instant specification along with its demonstrated functional ability for drug release and targeting, but is not enabled for all other types of dosage forms having various types of release and targeting patterns that were not made and tested by applicant.  
Written Description
Claims 384-399 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant describes a particular type of dosage form with release mechanism and functional ability (see examples and figures of instant specification).  Gareb et al (Journal of Drug Delivery Science and Technology, Aug 2021, volume 64, pages 1-10) teaches a formulation for stable ileo-colonic targeting of an oral dosage form for topical treatment of inflammatory bowel disease (abstract).  Gareb teaches the formulation is a coating for a tablet (see section 2 and table 2).  This formulation was made after the instant date of filing and is not disclosed by the instant specification.  Thus, the applicant did not have ownership of all oral dosage forms that would provide functionalities of the instant claims.  Additionally, the genus of delivery forms and delivery mechanisms for pharmaceuticals is much broader than what applicant discloses in the instant specification.  Applicant does not have description for all the forms that would fit within the genus that would be covered by the instant claims.  Applicant’s description does provide for a form like in claim 400 (see figures and figure legends of instant specification).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 402 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 402 recites the limitation "the housing" in the claim without a prior recitation of “a housing”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 398 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 398 indicates that the pharmaceutical composition is a suspension of the chemokine/chemokine receptor inhibitor in a liquid medium while claim 397 on which it depends indicates the pharmaceutical composition is a solution of the chemokine/chemokine receptor inhibitor in a liquid medium.  If the composition is already a solution in claim 397, then it cannot also be a suspension.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 384-395 and 399 are rejected under 35 U.S.C. 103 as being unpatentable over Leopold et al (Journal of Drug Targeting, 1998, volume 6, pages 85-94) and Vaughn et al (Clinical Investigation (Lond), 2013, volume 3, pages 1057-1069 (pages 1-20 as provided)).  
Leopold teaches Eudragit E as a coating material for pH-controlled drug release in the topical treatment of inflammatory bowel disease (abstract).  Leopold teaches the coating polymer is to allow drug release in the acidic region of the inflamed colon (abstract).  The compositions of Leopold are mini-tablets (abstract).  Leopold teaches that dexamethasone was used as a model drug (second column of page 86).  Leopold teaches if colonic diseases like ulcerative colitis and Crohn’s disease are treated topically, then drug dose and potential side effects can be reduced (page 85).  Leopold’s teaching of Eudragit E protecting dissolution in the stomach by an enteric coating (abstract), which demonstrates the formulation will be administered by the oral route.  The mini-tablets are an ingestible device.  
Leopold does not teach chemokine/chemokine receptor inhibitor.  
Vaughn teaches novel treatment options for ulcerative colitis (a gastrointestinal disease) including immunomodulators and anti-TNF antibody therapy (abstract).  Vaughn teaches Chemokine inhibitors including Traficet-EN (CCX282, targets CCR9), BMS-936557/anti-IP-10 antibody, anti-IL-13 antibodies, Anrukinzumab (IL-13) and Tralokinumab (IL-13) (pages 6 and 7).  Vaughn teaches an oral, controlled minicapsule formulation of cyclosporine where no cyclosporine was detected in blood and there was treatment of some subjects having ulcerative colitis (section on cyclosporine).  Additionally, Vaughn teaches vidofludimus as a novel oral treatment for inflammatory diseases that inhibits IL-17 (a chemokine) (section on other novel immune-modulators).  
In regards to claims 385-387, Leopold provides for an oral dosage form that allows for lower doses for less side effects and direct topical treatment of the inflamed colon while Vaughn provides for use of chemokine inhibitors to treat ulcerative colitis (a condition of intestinal inflammation).  Vaughn provides for an oral, controlled minicapsule of cyclosporine that provided no cyclosporine in the blood, and thus, reducing the amount of a drug being absorbed into the blood stream was recognized in the art of targeted/localized intestinal treatments.  Thus, the ability to have more drug like a chemokine inhibitor at the colonic site rather than the bloodstream was recognized in the prior art as being beneficial to lowering drug dose and avoiding or decreasing side effects of the drug.    
One of ordinary skill in the art at the time of instant filing would have included the novel chemokine inhibitor treatments like Traficet and others provided by Vaughn into formulations of Leopold that allow for better targeting of drug to the colon for more effective treatment of inflammatory bowel diseases like ulcerative colitis while using a lower dose of drug resulting in less side effects with the reasonable expectation of success in producing effective and safe methods for threating gastrointestinal diseases like ulcerative colitis and related inflammatory bowel diseases.  Each of the references is to formulations and methods for treating inflammatory bowel disease (MPEP 2144.06).  

Claims 384-393, 395 and 399 are rejected under 35 U.S.C. 103 as being unpatentable over Ajani US 2010/0004157.   
Ajani teaches pharmaceutical compositions for oral administration of protein substances (abstract).  Ajani teaches localized, topical treatment of inflammatory pathologies of the colon (paragraph 42).  Ajani teaches peptide and protein substances that antagonize the pathogenic role of chemokines and transporting the substances to the intestinal environment (abstract).  Ajani teaches antagonists of cytokines for localized topical treatment of inflammatory pathologies of the colon including ulcerative colitis (paragraph 42).  Ajani teaches monoclonal antibodies for cytokines (claim 4 of Ajani).  Ajani teaches capsules for release in the colon (claim 1 of Ajani).  A capsule acts as a reservoir for a drug.  Ajani teaches oral delivery (paragraph 27).  Ajani teaches anti-chemokine substances as an option of drugs along with proteins and antibody fragments (paragraph 31).  Ajani teaches in an oral administration path a predominant colon destination of the transported substance obtained with techniques like osmosis, diffusion, swelling and others (paragraph 25).  Ajani teaches the protein or peptide passing beyond the hostile environment and selectively liberating the active principle in the colon and/or rectal part of the intestine (paragraph 27).  Ajani teaches the pharmaceutical administration form is constituted by controlled-release and gastro-protected tablets or capsules containing modified-release and gastro-protected mini-matrices or granules (claim 6 of Ajani).  
In regards to claims 385-387, Ajani teaches oral drug delivery for topical administration to the colon.  The systems of Ajani are designed to topically treat inflamed areas of the colon specifically rather than to have drug enter the circulatory system as they are topical and targeted systems.  Thus, the concentrations of drug in the GI tissue and plasma, blood or serum would be achievable based on a system of Ajani with no evidence to the contrary.  It is noted that Ajani notes that usually oral delivery of proteins or peptides (like antibodies) is associated with much degradation by this route of administration (paragraph 22).  The formulation of Ajani allows for protection of the protein or peptide until delivery to the intestinal site (paragraph 23).  Again, due to fast degrading properties of peptide and protein drugs, the protein or peptide would be effective when first released at or near the target tissue site, but likely would degrade before absorption by the gut.
 Ajani does not teach an embodiment with a chemokine/chemokine receptor inhibitor, but it allows for chemokine inhibitors (anti-chemokine substances) as an active.
One of ordinary skill in the art at the time of instant filing would utilize chemokine inhibitors as an acceptable drug to use in place of TNF inhibitors (not a chemokine inhibitor) as Ajani recognizes this as another suitable drug for its formulations and methods.  There would be a reasonable expectation of other antibodies to inhibit other types of molecules including chemokine inhibitors to be delivered to the GI tract by systems of Ajani.

Claims 394 and 396 in addition to Claims 384-393, 395 and 399 are rejected under 35 U.S.C. 103 as being unpatentable over Ajani US 2010/0004157 and GEN (Genetic Engineering and Biotechnology News, December 2010, NovImmune Pockets CHF 20M to Advance Therapeutics mAbs).   
Ajani teaches the claims as discussed.
Ajani does not teach a chemokine/chemokine receptor antagonist of claims 394 or 396.  
GEN teaches NI-0801 that binds to human chemokine IP-10 (CXCL10).  GEN teaches trials for Crohn disease treatment (an intestinal disease).  
One of ordinary skill in the art at the time of instant filing would have included a CXCL10 inhibitor like NI-0801 from GEN into a method as taught by Ajani as it is a suitable chemokine inhibitor for treating a gastrointestinal disease and had a reasonable expectation of success in obtaining a working method of treating gastrointestinal disease.  

Claims 397, 398, and 400-402 in addition to claims 384 and 399 are rejected under 35 U.S.C. 103 as being unpatentable over Ajani US 2010/0004157, and Groning et al (International Journal of Pharmaceutics, 2007, volume 340, pages 61-64).  
Ajani teaches pharmaceutical compositions for oral administration of protein substances (abstract).  Ajani teaches peptide and protein substances that antagonize the pathogenic role of chemokines and transporting the substances to the intestinal environment (abstract).  Ajani teaches antagonists of cytokines for localized topical treatment of inflammatory pathologies of the colon including ulcerative colitis (paragraph 42).  Ajani teaches monoclonal antibodies for cytokines (claim 4 of Ajani).  Ajani teaches capsules for release in the colon (claim 1 of Ajani).  A capsule acts as a reservoir for a drug.  Ajani teaches oral delivery (paragraph 27).  
Ajani does not teach a liquid or suspension form in liquid medium or the device of claims 400-403.  
Groning teaches pump systems to deliver drugs to specific areas of the GI tract (abstract). Groning teaches the device in figure 3 with drug reservoir that is part of the housing/attached to housing of the device, a piston and a gas producing cell (see page 63).  Groning teaches using drug solution or drug suspension in the reservoir (page 63).  Groning teaches to prevent overpressure in the capsule when the reservoir is emptied, a thread inside the capsule transports the gas to a release orifice (page 63).  Groning teaches the use of remote controlled mechanisms can achieve reproducible drug kinetics (Discussion).  
One of ordinary skill in the art at the time of instant filing would have utilized gas producing piston capsules of Groning to release and deliver drugs of Ajani for gastrointestinal diseases as Groning sees its capsules as being able to protect and topically release drug at desired sites in the intestines.  Ajani also intends its formulations to be topically delivered to gastrointestinal sites after oral administration.  Thus, there was a reasonable expectation of success in combining the references to obtain a method of treating gastrointestinal diseases with the claimed device containing the composition of the claims.  

Claim 403 in addition to claims 384, 399 and 400 are rejected under 35 U.S.C. 103 as being unpatentable over Ajani US 2010/0004157, Groning et al (International Journal of Pharmaceutics, 2007, volume 340, pages 61-64) and Wilding et al (Pharmaceutical Science and Technology Today, 2000, volume 3, pages 385-392).  
	Ajani and Groning teaches the claims as discussed above.
	Ajani and Groning does not teach a reservoir that friction fits with the ingestible device.
	Wilding teaches a capsule device with drug filling port that fits into the outer sleeve by a fitting and an inner sleeve that fits into the outer sleeve (abstract and figure 3 and page 387).  Wilding teaches a delivery of a wide range of formulations like solutions and others (abstract).  
One of ordinary skill in the art at the time of instant filing would have been able to create capsular devices for drug delivery that have drug reservoirs with friction fitting as this would allow for the reservoir to be removed to add different types of drug formulations.  Thus, there is a reasonable expectation of success in combining the prior art teachings

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 384-403 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10980739. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims both provide for treating gastrointestinal diseases with a similar device for administering chemokine/chemokine receptor inhibitors to a desired site in the GI tract.  Since the claims of ‘739 present a similar system as that in the instant claims, it will also deliver the drug in a manner that allows for GI tissue concentrations and blood or plasma concentrations of the instant claims.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613